PER CURIAM.
Robert Bland Aaron appeals his conviction and sentence for trafficking in a controlled substance. Appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), and Aaron filed a pro se brief. After our inde*621pendent review of the record, we find error only in the imposition of a discretionary cost that was not orally announced at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Accordingly, we strike the $2 assessed pursuant to section 943.25(13), Florida Statutes (1991).
Affirmed; $2 cost stricken.
DANAHY, A.C.J., and BLUE and LAZZARA, JJ., concur.